Exhibit 99.3 Consolidated Financial Statements (Expressed in Canadian dollars) YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Years ended June 30, 2007, 2006 and 2005 and period from inception on August 17, 1994 to June 30, 2007 KPMG LLP Chartered Accountants Yonge Corporate Centre 4100 Yonge Street Suite 200 Toronto ONM2P 2H3 Canada Telephone(416) 228-7000 Fax(416) 228-7123 Internetwww.kpmg.ca AUDITORS' REPORT TO THE SHAREHOLDERS We have audited the consolidated balance sheets of YM Biosciences Inc. and subsidiaries (adevelopment stage company) as at June 30, 2007 and 2006 and the consolidated statements of operations and deficit accumulated during the development stage and cash flows for each of the years in the three-year period ended June30,2007 and for the period from inception on August 17, 1994 to June 30, 2007.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at June 30, 2007 and 2006 and the results of its operations and its cash flows for each of the years in the three-year period ended June 30, 2007 and for the period from inception on August 17, 1994 to June 30, 2007 in accordance with Canadian generally accepted accounting principles. Chartered Accountants, Licensed Public Accountants Toronto, Canada September 20, 2007 KPMG LLP, is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International, a Swiss cooperative. KPMG Canada provides services to KPMG LLP. YM BIOSCIENCES INC. (A DEVELOPMENT STAGE COMPANY) Consolidated Balance Sheets (Amounts in Canadian dollars, unless otherwise noted) June 30, 2007 and 2006 2007 2006 Assets Current assets: Cash and cash equivalents (note 4) $ 5,847,351 $ 2,735,317 Short-term deposits (note 4) 69,724,438 85,606,117 Accounts receivable 370,011 2,214,775 Prepaid expenses 347,010 318,338 76,288,810 90,874,547 Property and equipment (note 6) 325,040 304,985 Intangible assets (note 7) 5,125,950 8,868,528 $ 81,739,800 $ 100,048,060 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 1,169,211 $ 2,367,042 Accrued liabilities 2,103,755 1,350,923 Deferred revenue (note 13) 4,702,132 738,297 7,975,098 4,456,262 Deferred revenue (note 13) 8,929,900 844,275 Shareholders' equity: Share capital (note 9) 172,921,153 172,771,544 Share purchase warrants (note 10) 4,553,308 4,597,988 Contributed surplus (note 11) 5,657,082 3,944,492 Deficit accumulated during the development stage (118,296,741 ) (86,566,501 ) 64,834,802 94,747,523 Basis of presentation (note 1) Commitments (note 14) $ 81,739,800 $ 100,048,060 See accompanying notes to consolidated financial statements. On behalf of the Board: David Allan
